UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

MARLOW GREEN CIVIL ACTION
VERSUS
SCOTT DUNCAN ET AL. NO.: 17-363-BAJ-EWD

RULING AND ORDER

Before the Court is the Motion for Summary Judgment (Doc. 19) Hled by
Defendants Captain Scott Duncan, Lieutenant Tyrone Kilbourne, and Lieutenant
Gary Aymond. For the reasons that follow, the Motion (Doc. 19) is GRANTED IN

PART and DENIED IN PART.

I. BACKGROUND

This dispute arises from a light between inmates at the Louisiana State
Penitentiary. (Doc. 1). Plaintiff Marlow Green is an inmate at the Louisiana State
Penitentiary. (Id.). Defendants are prison guards (Id.). Plaintiff sued Defendants for
failing to protect him from being attacked by John Duncan, a fellow inmate_ (Id.). The
undisputed facts, viewed in Plaintiff’ s favor, follow. See Midwest Feeders, In.c. v. Bonk

of ankzin, 836 F.3d 507, 513 (51;11 Cir. 2018)_

On the day of the fight, Plaintiff was housed in cell 13. (Doc. 19-3 at 11 4). He
was alone. (Id.). Sometime that afternoon, Captain Durlcan, Lieutenant K_ilbourne,

and Lieutenant Aymond placed inmate Duncan in cell 13. (Id. at 11 6). Plaintiff and

inmate Duncan were not known enemies. (Docs. 19-4, 19-5). But after Defendants

placed inmate Duncan in cell 13, Plaintiff and inmate Duncan began to fight. (Id.).

Plaintii`f sued Defendants for negligence and violations of 42 U.S.C. § 1983.
(Doc. 1)_ Plaintiif alleges that Defendants knew that inmate Duncan intended to hurt

him because inmate Duncan told Defendants, as they tried to place inmate Duncan

in cell 13, that inmate Duncan intended to kill himself or Plaintiff. (Id. at 1|1| 10, 36).

Now, Defendants move for summary judgment. (Doc. 19). They argue that they
enjoy qualified immunity from Plaintifi`s § 1983 claims and sovereign immunity from

Plaintif[:’s negligence claims. (Doc. 19-1 at 10). Plaintiff opposes- (Doc. 20)_

Plaintiff argues that qualified immunity does not apply because Defendants
failed to protect him from inmate Duncan even though they knew that inmate
Duncan intended to harm him, thus violating his clearly-established Eighth
Amendment rights. (Id.). But Plaintiff does not address Defendants’ sovereign-
immunity argument for dismissal of his negligence claims. (Id.). So Plaintiff has
abandoned his negligence claims, and the Court dismisses them with prejudice. See,
e.g., Blackwell v. Laque, 275 F. App’X 363, 366 n.3 (5th Cir. 2008) (per curiam); O’Neal

U. Cargil£, Inc., 178 F. Supp. 3d 408, 416 (E.D. La. 2016).
II. LEGAL STANDARD

The Court will grant summary judgment if Defendants show that there is no
genuine dispute as to any material fact and that they are entitled to judgment as a

matter of law. FED. R. CIV. P. 56(a). In deciding if Defendants have made that

showing, the Court views facts and draws reasonable inferences in Plaintiffs favor.

See Van.n v. City of Sou,thaven, Miss., 884 F.3d 307, 309 (5th Cir. 2018).
III. DISCUSSION

Plaintiffs § 1983 failure-to-protect claims derive from the Eighth Amendment
to the United States Constitution. See Lon,goria u. Texas, 473 F.3d 586, 592 n.8 (5th
Cir. 2006). The Eighth Amendment prohibits “cruel and unusual punishment.” U.S.
CONST. amend. Vlll. That prohibition extends to prison officials like Defendants, who
“have a constitutional duty to protect prisoners from Violence at the hands of their
fellow inmates_" Lon,gorio;, 473 F.3d at 592 (citing Farmer v. Brenncm, 511 U.S. 825,

823-833 (1994)).

To recover on his failure-to-protect claims, Plaintiff must show that (1) he was
“incarcerated under conditions posing a substantial risk of serious harm," and (2)
Defendants were “deliberately indifferent” to this risk. See Farmer, 511 U.S. at 834.

The parties focus on the deliberate-indifference prong, so the Court does the same.

Deliberate indifference is “an extremely high standard to meet.” Domino v. Tex.
Dep’t of Crim.inal Justice, 239 F.3d 752, 756 (5th Cir. 2001). lt requires proof that (1)
Defendants Were aware of facts from which they could infer a substantial risk of harm
to Plaintiff, and (2) that Defendants actually drew the inference See Horton 1)_

Cockre£l, 70 F.3d 397, 401 (5th Cir. 1995).

Defendants argue that Plaintiff cannot show deliberate indifference because
Defendants did not know that inmate Duncan would try to harm Plaintiff. (Doc. 19-1

at 5). Defendants support the argument with the declaration of Lieutenant Aymond,

who attests that he never heard inmate Duncan state that he was “homicidal” or that

he intended to harm Plaintiff. (Doc. 19~3 at 1| 5).

ln response, Plaintiff marshals the declarations of three inmates housed near
him on the day of the iight. (Docs. 20-3, 20-4, 20-5). One attests that he heard inmate
Duncan tell Captain Duncan that “he was not going to get along” with Plaintiff before
Captain Duncan placed inmate Duncan in cell 13. (Doc. 20-3 at 2). Another attests
that inmate Duncan told Defendants that he was “homicide suicide” and that
“something bad” would happen if Defendants placed him in cell 13. (Doc. 20-4 at 1)_
And another attests that inmate Duncan told Defendants that he would kill himself

and Plaintiff if Defendants placed him in cell 13. (Doc. 20-5 at 2).

The declarations create a genuine dispute of material fact on the question
whether Defendants acted with deliberate indifference to the risk that Plaintiff would
be attacked by inmate Duncan. See FED. R. CIV. P. 56(a). Based on the facts set out in
the declarations, a reasonable jury could find that (1) Defendants were aware of facts
from which they could infer a substantial risk of harm to Plaintiff, and (2) Defendants

actually drew that inference See Horton, 70 F.3d at 401.

Qualified immunity does not change the analysis. Plaintiff’s Eighth
Amendment right to be protected from violence at the hands of fellow inmates was
clearly established on November 22, 2016-the day of the iight. See Morgczn v. Hubert,
335 F- App’x 466, 471 (5th Cir. 2009) (per curiam). And Plajntiff has pointed to facts
which, viewed in his favor, create a genuine dispute that Defendants violated that

right. So Plaintiff has overcome_for summary judgment purposes-Defendants

qualified-immunity defense. See Anderson v. chldez, 913 F.3d 472, 476 (5th Cir.

2019)_
IV. CONCLUSION
Accordingly,

IT IS ORDERED that the Motion for Sum.mary Judgment (Doc. 19) filed
by Defendants Captain Scott Duncan, Lieutenant Tyrone Kilbourne, and Lieutenant
Gary Aymond is GRANTED IN PART and DENIED IN PART. Plaintiff s negligence

claims are DISMISSED with prejudice. Plaintiff’s § 1983 claims remain.

Baton Rouge, Louisiana, this_ ay of February, 2019.

duale

JUDGE BRIA A. J KSON
UNITED STATE ISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

